OPINION — AG — **** ASSESSMENT FOR AREA VOCATIONAL TECHNICAL SCHOOL **** A SCHOOL DISTRICT OF WHICH IS PART OF A JOINT SCHOOL DISTRICT CANNOT BE ASSESSED FOR AN AREA VOCATIONAL TECHNICAL SCHOOL WHERE THE ELECTORS OF SAID SCHOOL DISTRICT WERE DENIED THE OPPORTUNITY OF VOTING ON THE QUESTION OF ASSESSMENT. CITE:  ARTICLE X, SECTION 9(B) (LARRY L. FRENCH)
ASSESSMENT FOR AREA VOCATIONAL TECHNICAL SCHOOL A school district of which is part of a joint school district cannot be assessed for an area vocational-technical school where the electors of said school district were denied the opportunity of voting on the question of assessment.  The Attorney General has considered your Opinion Request wherein you ask the following question: Should a county school district be assessed for an Area Vocational-Technical School, not having had the opportunity of voting on the question? Section 14-108 of H. B. No. 1155, 33rd Legislature (First Session), provides in part, as follows: "The State Board of Vocational and Technical Education shall prescribe criteria and procedures for establishing area vocational technical school districts and the government thereof, as provided by Article X, Section 9B Oklahoma Constitution, and such districts so established shall be operated in accordance with rules and regulations of the State Board of Vocational and Technical Education, except as hereinafter otherwise provided." Part 3 of Oklahoma Vocational and Technical Schools Rules and Regulations (November 24, 1970) entitled "Procedures for Establishment of Area School Districts for Vocational and/or Technical Schools", provides in part, as follows: "Section 1. An area school district shall not be established unless a written application therefrom has been filed with the State Board. Establishment of the district shall have been requested in a resolution adopted by the board of education of each independent school district having territory that would be included in the proposed area school district. . . . "Section 2. When an application is filed with the State Board as provided by the preceding section, the State Board will cause a study of the proposed area school district to be made; and if the State Board determines that the proposed district meets the criteria and requirements prescribed by the State Board, and that there is a need for the district, and that the operation of the school or schools of the district can be adequately funded, the State Board will call an election to be held in each independent and dependent school district having territory that would be included in the proposed area school district, for the purpose of permitting school district electors of the district to vote on the question of whether the territory comprising the independent or dependent school district shall be included in the proposed area school district.  "Section 3. The board of education of such independent school district shall conduct the election in the district at the time specified by the State Board, . . .  "Section 4(a) The territory comprising an independent or dependent school district will not be included in the proposed area school district unless the majority of the school district electors of the independent or dependent school district, voting on the question at such election, vote in favor thereof" (Emphasis added) The Attorney General understands that the school district electors in question, by reason of election procedures utilized, were denied the opportunity of voting as to the area vocational-technical school district. The county in which said school district is situated voted by school district; the school district electors of which said school district is a joint member of, voted in a county-wide election. Obviously, it is unconstitutional to assess an elector who has been denied the opportunity of voting on such question of assessment. Technically, the joint school district itself should not now be included in the area school district because all school district electors were not provided the opportunity to vote, only a portion thereof being procedurally eligible.  It is, therefore, the opinion of the Attorney General that your question be answered in the negative. A school district of which is part of a joint school district cannot be assessed for an area vocational technical school where the electors of said school district were denied the opportunity of voting on the question of assessment.  (Larry L. French)